Citation Nr: 0211903	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed bilateral 
sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He was a prisoner of war (POW) of the German 
government from December 1944 to May 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 decision of the RO.  

The veteran and his wife testified at a hearing at the RO 
before a Hearing Officer in September 1999.  



FINDING OF FACT

The veteran's current bilateral hearing disability is shown 
as likely as not to be due to exposure to acoustic trauma in 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  The regulations, with the 
exception of development in the case of attempts to reopen 
finally denied claims made after August 21, 2001, are not 
meant to bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Thus, the veteran is not prejudiced by the 
Board's initial application of the regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the statement of the case and 
the supplemental statement of the case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  The record contains 
sufficient information and opinions to decide the claim.  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim for entitlement to service 
connection for bilateral sensorineural hearing loss.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

Moreover, the RO re-adjudicated the veteran's claim and the 
veteran's representative has had an opportunity to present 
argument to the Board subsequent to the adoption of the VCAA 
and its implementing regulations.

Finally, inasmuch as this decision grants the benefit sought, 
further assistance in substantiating the claim is 
unnecessary.  


II.  Service connection for Bilateral Sensorineural Hearing 
Loss

A.  Factual Background 

A careful review of available service medical records at the 
time of the veteran's induction examination in March 1943 
reveals that the veteran's hearing was 15/15, bilaterally, 
for whispered voice.  

The records reflect that the veteran was not medically 
examined at the time of discharge.  

A report of VA examination in May 1947 reveals that the 
veteran's hearing for ordinary conversation, bilaterally, was 
at 20 feet.  

The VA progress notes dated in April 1997 show that the 
veteran complained of experiencing increased difficulties 
hearing, even while wearing hearing aids.  The assessment for 
both ears was that of mild to moderately severe sensorineural 
hearing loss, with excellent speech discrimination.  

The veteran underwent a VA examination in July 1997.  He 
reported being exposed to multiple blasts while in service, 
and working in relatively quiet environments after service in 
data processing.  The examiner noted that the veteran had 
been issued VA amplification, which reportedly was marginally 
beneficial.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
55
55
LEFT
30
40
45
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The diagnosis was that of bilateral 
sensorineural hearing loss.  

The testimony of the veteran at a hearing in September 1999 
was to the effect that he was exposed to acoustic trauma 
during military service.  He testified to an incident as a 
POW when he was placed in a boxcar train, and a bomb went off 
fairly close by and knocked out a window.  The veteran 
testified to experiencing ringing in his ears since that 
time.  He also testified as to being in the vicinity of other 
bombing episodes.

A December 2000 statement from the veteran's VA treating 
physician indicates that the veteran had long-standing 
hearing loss.  It was the opinion of the VA physician that 
the veteran's hearing loss could be attributed to the bombing 
that he was exposed to in military service.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

Service connection for sensorineural hearing loss may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

The evidence of record shows that the veteran currently has 
bilateral sensorineural hearing loss that meets the criteria 
of 38 C.F.R. § 3.385, and thus service connection is not 
precluded if bilateral hearing loss can be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Audiometric testing was not performed in conjunction with the 
veteran's medical examination for release from active duty in 
November 1945.  The absence of reported audiometric scores at 
separation does not preclude a grant of service connection 
for hearing loss.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

The veteran has testified to exposure to acoustic trauma 
while confined in a boxcar as a POW and during other bombing 
raids.  The veteran is a combat veteran; his testimony as to 
exposure to acoustic trauma as a POW and under combat 
conditions is accepted as correct in the absence of evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  

Consideration will also be given to the circumstances of a 
former POW's confinement and its duration, and will be 
associated with pertinent medical principles in determining 
whether disability manifested subsequent to service is 
etiologically related to the POW experience.  38 C.F.R. § 
3.304(e).  

His exposure to acoustic trauma is consistent with the 
circumstances, conditions, and hardships of a POW under 
combat conditions during World War II.  38 C.F.R. § 3.303.  

Thus, the Board finds the veteran's testimony credible, in 
light of all evidence in the record.  

The recent medical evidence indicates that audiometric 
testing revealed mild to moderately severe sensorineural 
hearing loss in both ears.  A VA physician has attributed the 
veteran's hearing loss to the bombing in military service.

Moreover, there is no evidence of any intercurrent causes.  

Hence, in light of the veteran's credible testimony regarding 
his exposure to acoustic trauma during service, the VA 
physician's medical statement attributing the hearing loss to 
the bombing in military service, and the recent VA 
examination report showing current bilateral sensorineural 
hearing disability, the Board finds that the veteran as 
likely as not has current hearing disability due to disease 
or injury that was incurred in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the veteran's bilateral 
sensorineural hearing loss is warranted.  38 U.S.C.A. § 5107.  



ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

